DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s replacement drawings have overcome the drawing objections. Applicant’s canceling of claim 5 has rendered its objection moot. Amendments have overcome the 35 USC 101 rejections. Applicant’s canceling of claim 1 has rendered its 35 USC 112 rejection moot. Applicant’s amendments of claim 23 have overcome the 35 USC 102 rejection, thereby necessitating a new ground of rejection under 35 USC 103. See Rejection section below for specificity.

Response to Arguments
Applicant’s remarks regarding priority benefit for applications 63196904, 63210243, 63226128, 63216558, 63222059, 63239995, and 63249698 are persuasive. Thus, Applicant’s claim for the benefit of a prior-filed applications under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s remarks regarding priority benefit for applications 63157731, 63167114, and 63194306 are NOT persuasive.

Applicant's arguments with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection necessitated by amendment.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c) for prior filed Applications No. 63196904, 63210243, 63226128, 63216558, 63222059, 63239995, and 63249698.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 63157731, 63167114, and 63194306 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosure for these application does NOT support steps d-f of claim 23.

Claim Objections
Claim 23 is objected to because of the following informalities:  Bullet item “f” is missing the parentheses to be consistent with the other bullet items and should instead read “(f)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23-34, 38-41, 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2021150631 (Kelso) in view of  WO 2020097083 (Wang) and CN 112585257 (Nazareth).

23. (Currently Amended) A method for producing a monoclonal induced pluripotent stem cell (iPSC) product, comprising:
a) placing input cells in a cell culture chamber of a closed cell culture container (Kelso: Fig. 4: “cell transfection… cell attachment & colony formation”; paras 4, 8: cartridge, compartment; para 9: b) introducing cell into compartment);
(b) reprogramming at least a portion of the input cells into a plurality of clonal iPSC candidate cells (Kelso: Fig. 4: “cell transfection… cell attachment & colony formation”; para 7: cell transfection; para 9: c) transfecting cell; para 50: reprogrammed. Note that transfection used for reprogramming);
(c) acquiring, using an image sensor, image data of a plurality of clonal iPSC candidate cell colonies emerging from the plurality of clonal iPSC candidate cells (Kelso: Fig. 4: “Cell Selection”-“Cell Detachment (partial colony) & Removal for Testing”; paras 116, 119: imaging);
[]
(e) selecting, by the computer processor, at least one of the plurality of clonal iPSC candidate cell colonies for expansion clonal iPSC candidate cell colonies (Kelso: Fig. 4: “Cell Selection”-“Cell Detachment (partial colony) & Removal for Testing”; para 7: cell selection; para 9: d) selecting clonal cell colony; para 10: selecting is based on surface density, growth pattern growth rate, division rate; para 119: “the cell selection compartment (or any other compartment in the disclosed devices or cartridges) may be imaged for the purpose of detecting the positions of cells and/or selecting individual cells or clonal cell colonies for… photodetachment, removal for testing, photoablation, and/or expansion to create one or more clonal cell populations for subsequent harvesting… (i) image segmentation, (ii) feature extraction, (iii) cell identification and determination of position coordinates, (iv) cell selection”; para 121);
f removing non-selected clonal iPSC candidate cell colonies of the plurality of clonal iPSC candidate cell colonies from the cell culture chamber using a cell editor (Kelso: Fig. 4: “Cell Detachment (partial colony) & Removal for Testing” -“Cell Ablation (destroy non-selected cells and/or cells of incorrect phenotype / genotype”; para 9: “e) performing photoablation to destroy all clonal cell colonies except the at least one clonal cell colony selected in (d)”; para 10: destroy remaining clonal cell colonies; para 119: “(v) transfer of cell position coordinate data for cells selected for destruction to a targeting system that, e.g., directs a laser scanning system or that controls the position of the translation stage and laser exposure to selectively detach a portion of a selected cell colony or to selectively ablate unwanted cells”; para 120; para 121: “criteria that may be used for selecting and retaining a cell ( or for selecting and destroying a cell) include, but are not limited to, cell phenotype, cell genotype, cell morphology, cell size, development stage… the surface density of cells within a clonal cell colony, a growth pattern of cells within a clonal cell colony, the growth rate of cells within a clonal cell colony, a division rate of cells within a clonal cell colony”); and
 (g) expanding the selected at least one of the clonal iPSC candidate cell colonies into the monoclonal iPSC product (Kelso: Fig. 4: “continued expansion of clone(s) of interest”: Note that “clone(s)”; para 7; cell expansion; para 9: “and subjecting the at least one clonal cell colony selected in ( d) to one or more cycles of cell division and growth to produce a clonal population of transfected cells”; para 50: “disclosed methods and systems may be used to prepare clonal populations of induced pluripotent stem cells (IPSCs), or any differentiated cell line derived therefrom. Induced pluripotent stem cells are derived from, e.g., skin or blood cells that have been reprogrammed to regress into an embryonic-like pluripotent state, and which may subsequently be triggered to differentiate into any of a variety of specific cell types”; para 201: “specific applications to which the disclosed methods and systems may be applied include… generation of clonal populations of transfected cells… induced pluripotent stem cells (iPSCs )” . Note that “monoclonal” means forming a clone that is derived asexually from a single individual or cell: para 9: “b) introducing a cell sample into the at least one compartment; c) transfecting the cell sample with one or more transfection agents; d) selecting at least one clonal cell colony derived from the transfected cell sample”).

Kelso does teach clonal functionality of the plurality of clonal iPSC candidate cell colonies (Kelso: para 50: “Induced pluripotent stem cells are derived from, e.g., skin or blood cells that have been reprogrammed to regress into an embryonic-like pluripotent state, and which may subsequently be triggered to differentiate into any of a variety of specific cell types”). However, Kelso does not teach (d) processing, by a computer processor, the acquired image data using a trained machine learning model to predict clonal functionality of the plurality of clonal iPSC candidate cell colonies; (e) selecting, by the computer processor, at least one of the plurality of clonal iPSC candidate cell colonies for expansion based at least in part on the predicted clonal functionality of the plurality of clonal iPSC candidate cell colonies.

Wang teaches (d) processing, by a computer processor, the acquired image data 
(e) selecting, by the computer processor, at least one of the plurality of clonal iPSC candidate cell colonies for expansion based at least in part on the predicted clonal functionality of the plurality of clonal iPSC candidate cell colonies; f removing non-selected clonal iPSC candidate cell colonies of the plurality of clonal iPSC candidate cell colonies from the cell culture chamber using a cell editor (Wang: Fig. 27L: page 42, para 5: “the target cells may be in tum managed by the imaging-computing-laser system using predictive models for cell/tissue functionality—and cells or clusters that are predicted to have lower functionality are removed using the laser subsystem.”
Fig. 30L: Page 45, para 3: “Removing cells that are not properly differentiating, or recognized to be differentiating in a way that will result in lower than desirable mature cell function; Removing cells where density is too high; and Removing cells where ratio between cell types is non-optimal. At a later stage in tissue differentiation and formation (potentially after multiple cycles of imaging, computing of cell and tissue characteristics vs the ideal trajectory, and laser removal to correct trajectory), individual cells or groups of cells may be removed based on their predicted functional characteristics. For example those cells with lower predicted functionality may be removed, and nearby higher-function (or more correct phenotypically) cells divide and/or migrate in order to fill the resulting gap-- thereby resulting in a more functional final tissue”;
Fig. 30M: Page 45, last para: “FIG. 30M shows further differentiation of cells, and additional imaging-computing-laser based cell removal to remove cells that are predicted to result in non-optimally functional mature cells, based on functional prediction models stored in a storage subsystem”).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Wang into Kelso since both Kelso and Wang suggest a practical solution and field of endeavor of selecting optimal clonal stem cell colonies for further growth by removing non-optimal colonies in general and Wang additionally provides teachings that can be incorporated into Kelso in that the selection is based on predicted functionality as to “nearby higher-function (or more correct phenotypically) cells divide and/or migrate in order to fill the resulting gap-- thereby resulting in a more functional final tissue” (Wang: page 45, para 3). Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Kelso in view of Wang does not teach using a trained machine learning model.

Nazareth teaches using a trained machine learning model to predict clonal functionality of the plurality of clonal iPSC candidate cell colonies (Nazareth: Figs. 10A-C: para 168:

    PNG
    media_image1.png
    433
    392
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    263
    775
    media_image2.png
    Greyscale
).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Nazareth into Kelso in view of Wang since both Kelso in view of Wang and Nazareth suggest a practical solution and field of endeavor of computer vision enabled automated culturing of clonal induced pluripotent stem cells (iPSC) involving prediction cell functionality in general and Nazareth additionally provides teachings that can be incorporated into Kelso in view of Wang in that prediction cell functionality uses machine learning as for “classification accuracy” (Nazareth: para 168). Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 24, Kelso in view of Wang and Nazareth teaches the method of claim 23, wherein the image data comprises a plurality of time-series images of the plurality of clonal iPSC candidate cell colonies (Kelso: See arguments and citations offered in rejecting claim 1 above; para 169, 170, 188: series of images… before and after; para 12: acquire images at a frequency).

As per claim 25, Kelso in view of Wang and Nazareth teaches the method of claim 23, wherein the trained machine learning model is trained with clonal iPSC functionality assay data (Kelso: See arguments and citations offered in rejecting claim 23 above: para 224: assay; Nazareth: See arguments and citations offered in rejecting claim 23 above: para 168: train).

As per claim 26, Kelso in view of Wang and Nazareth teaches the method of claim 25, further comprising assaying the monoclonal iPSC product to produce functionality assay data, and further training the trained machine learning model using the functionality assay data (Kelso: See arguments and citations offered in rejecting claim 23 above: para 224: assay; Nazareth: See arguments and citations offered in rejecting claim 23 above: para 168: train).

As per claim 27, Kelso in view of Wang and Nazareth teaches the method of claim 26, further comprising performing one or more additional iterations of (d) to (g), subsequent to further training the trained machine learning model (Kelso in view of Wang and Nazareth: See arguments and citations offered in rejecting claim 23 above: The model is used for classification after training).

As per claim 28, Kelso in view of Wang and Nazareth teaches the method of claim 23, wherein (d) further comprises applying the trained machine learning model to one or more phenotypic features of the acquired image data  (Kelso in view of Wang and Nazareth: See arguments and citations offered in rejecting claim 23 above: differentiation or undifferentiation is phenotypic; para 168: “the differentiation status (or a change in morphology) of a culture of cells may be determined with reliance on the one or more images and an equation or model derived from data obtained using a
machine learning classifier (i.e. a trained machine learning classifier).”; para 8: “morphological or phenotypic cues”).

As per claim 29, Kelso in view of Wang and Nazareth teaches the method of claim 28, wherein the one or more phenotypic features comprise a cell morphology, a cell proliferation rate, a chromatin condensation, a nucleus-to-cytosol ratio, a cell migration pattern, or any combination thereof (Nazareth: See arguments and citations offered in rejecting claim 28 above: The model is used for classification after training).

As per claim 30, Kelso in view of Wang and Nazareth teaches the method of claim 23, wherein (f) further comprises controlling, by the computer processor, the cell editor to remove the non-selected clonal iPSC candidate cell colonies (Kelso in view of Wang and Nazareth: See arguments and citations offered in rejecting claim 23 above).

As per claim 31, Kelso in view of Wang and Nazareth teaches the method of claim 23. Kelso in view of Wang and Nazareth, as cited above, does not teach comprising controlling, by the computer processor, the cell editor to remove contaminant cells in proximity to the plurality of clonal iPSC candidate cell colonies. Wang teaches these limitations (Wang: page 26, last para: “contaminant cell types, that need to be removed prior to transplantation into animals or human patients … By using OCP, myocardial cultures can be purified while in an attached monolayer from contaminant cell types based on the specific morphological features of the cell type”; 
page 28, para 7: “Differentiation and maturation of each cell type is monitored with the OCP and any contaminant cell derivatives can be removed based on their differing features from the desired cell type”).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Wang into Kelso in view of Wang and Nazareth since both Kelso in view of Wang and Nazareth and Wang suggest a practical solution and field of endeavor of selecting optimal clonal stem cell colonies for further growth by removing non-optimal colonies in general and Wang additionally provides teachings that can be incorporated into Kelso in view of Wang and Nazareth in that contaminated cells are removed as for “transplantation into animals or human patients” (Wang: page 26, last para). Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 32, Kelso in view of Wang and Nazareth teaches the method of claim 23, wherein the closed cell culture container further comprises a sterile-sealed liquid system, and wherein the method further comprises providing fluid media to the cell culture chamber and receiving fluid media from the cell culture chamber (Kelso: See arguments and citations offered in rejecting claim 1 above; Figs. 9A, 9B, 9C: para 25; Fig. 13: para 29; para 89: fluid inlet/outlet, maintain sterile culture conditions and prevent leakage; paras 216, 218, 224-226).

As per claim 33, Kelso in view of Wang and Nazareth teaches the method of claim 23, wherein (f) further comprises directing laser radiation using the cell editor (Kelso: See arguments and citations offered in rejecting claim 1 above: laser ablation).

As per claim 34, Kelso in view of Wang and Nazareth teaches the method of claim 33. Kelso in view of Wang and Nazareth, as cited above, does not teach the cell culture chamber comprises a laser-absorbent surface. Wang teaches these limitations (Wang: page 5, para 3: “The pulsed laser cavitation may achieved through the use of an absorbing element in the vicinity of the target cells.”
Page 7, para 2: “donor surface comprises a material that absorbs laser light and transfer the energy to the aqueous layer… a surface that is sufficiently transmissive in the visible range to enable imaging, yet can also absorb laser light at a given wavelength and transfer it to the aqueous layer for the purpose of forming droplets”;
Page 30, para 7: “absorbing surface is to be used to convert laser light energy to mechanical energy
via”;
Also see most paragraphs on pages 31 and 32).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Wang into Kelso in view of Wang and Nazareth since both Kelso in view of Wang and Nazareth and Wang suggest a practical solution and field of endeavor of selecting optimal clonal stem cell colonies for further growth by removing non-optimal colonies in general and Wang additionally provides teachings that can be incorporated into Kelso in view of Wang and Nazareth in that the cell culture chamber comprises a laser-absorbent surface as to “transfer it to the aqueous layer for the purpose of forming droplets” (Wang: page 7, para 2). Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 38, Kelso in view of Wang and Nazareth teaches the method of claim 23, wherein (f) further comprises directing energy projected from outside the cell culture chamber (Kelso: See arguments and citations offered in rejecting claim 1 above: laser ablation; para 180).

As per claim 39, Kelso in view of Wang and Nazareth teaches the method of claim 23, wherein the closed cell culture container is a single closed cell culture container (Kelso: See arguments and citations offered in rejecting claim 1 above; Figs. 1, 2, 9-14).

As per claim 40, Kelso in view of Wang and Nazareth teaches the method of claim 23, wherein the input cells comprise a B lymphocyte cell, a blood-derived epithelial cell, a C lymphocyte cell, a cardiac muscle cell, a chondrocyte cell, an endothelial cell, an epidermal cell, an epithelial cell, an erythrocyte cell, a fibroblast cell, a granulosa epithelial cell, a hair follicle cell, a hematopoietic cell, a hepatocyte cell, a keratinocyte cell, a macrophage cell, a melanocyte cell, a monocyte cell, a mononuclear cell, a neuron cell, a pancreatic islet cell, a sertoli cell, a somatic cells, a urine-derived epithelial cell, or any combination thereof (Kelso: See arguments and citations offered in rejecting claim 1 above: para 50: skin or blood cells).

As per claim 41, Kelso in view of Wang and Nazareth teaches the method of claim 23, wherein the reprogramming further comprises using genome integration, non-genome integration, minicircle vectors, a Sendai protocol, messenger ribonucleic acid (mRNA), self-replicating RNA, Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR) activators, recombinant proteins, or a combination thereof (Kelso: See arguments and citations offered in rejecting claim 1 above: para 40: CRISPR… transfection… nucleic acid… RNA(s)… Cas proteins; paras 123, 137, 201).

As per claim 43, Kelso in view of Wang and Nazareth teaches the method of claim 23, wherein the monoclonal iPSC product is suitable for differentiation into a target cell type (Kelso: See arguments and citations offered in rejecting claim 1 above: para 50: differentiate).

As per claim 44, Kelso in view of Wang and Nazareth teaches the method of claim 23, wherein the non-selected clonal iPSC candidate cell colonies are determined based at least in part on a cell division time, a cell high reprogramming cargo load, a cell migration characteristic, a cell speed, a cell trackability, or any combination thereof (Kelso: See arguments and citations offered in rejecting claim 1 above: para 120: position – is a migration characteristic).

As per claim 45, Kelso in view of Wang and Nazareth teaches the method of claim 23, wherein the method is performed within a cassette system,  and wherein the method further comprises using the cassette system to provide a closed, sterile environment for cell culture processing (Kelso: See arguments and citations offered in rejecting claim 1 above; Figs. 9A, 9B, 9C: para 25; Fig. 13: para 29; para 89: fluid inlet/outlet, maintain sterile culture conditions and prevent leakage; paras 216, 218, 224-226).

Claim(s) 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kelso in view of Wang and Nazareth as applied to claim 23 above, and further in view of US 20070163963 (Faustman).

As per claim 35, Kelso in view of Wang and Nazareth teaches the method of claim 23. Kelso in view of Wang and Nazareth does not teach the cell editor further comprises a magnetic tool in the cell culture chamber, and wherein the method further comprises actuating the magnetic tool from outside the cell culture chamber. Faustman teaches these limitations (Faustman: paras 22, 31: “(d) removing the white blood cell/magnetic particle complex by subjecting the white blood cell/magnetic particle complex to a magnetic field at a strength and for a time sufficient to achieve a final cell removal of greater than 75%”;
Para 65: “relatively strong magnets are used for magnetic separations. Commercially available systems use strong rare earth magnets (e.g., neodymium-iron-boron permanent magnets). Strong electromagnets can also be suitable for performing magnetic separations”).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Faustman into Kelso in view of Wang and Nazareth since both Kelso in view of Wang and Nazareth and Faustman suggest a practical solution and field of endeavor of removing cells from a cell culture in general and Faustman additionally provides teachings that can be incorporated into Kelso in view of Wang and Nazareth in that the cells are removed using a magnetic tool since “new methods ("modified magnetic method") consistently produced cell preparations of higher purity, viability, and yield than the unmodified magnetic method or the gradient method” (Faustman: para 139). Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 36, Kelso in view of Wang, Nazareth, and Faustman teaches the method of claim 35, wherein the magnetic tool further comprises a rare-earth magnet (Faustman See arguments and citations offered in rejecting claim 35 above).

Claim(s) 37 is rejected under 35 U.S.C. 103 as being unpatentable over Kelso in view of Wang and Nazareth as applied to claim 23 above, and further in view of US 20120130287 (Gruber).

As per claim 37, Kelso in view of Wang and Nazareth teaches the method of claim 23. Kelso in view of Wang and Nazareth does not teach (f) further comprises directing focused ultrasound waves using the cell editor. Gruber teaches these limitations (Gruber: Para 8: “removing cells from a sample, comprising exposing the sample to ultrasound, to selectively kill or induce apoptosis in the cells”;
Para 9: “eliminate cells in which the accumulated agent leads to a difference in the resonant frequency of the cell, by applying ultrasound treatment”;
Para 10: “The ultrasound technique for removing cell-associated accumulation from a patient is selected for its ability to selectively kill or induce apoptosis in cells having accumulation of the agent associated with the pathological condition, while avoiding removal or destruction of cells that do not present the accumulation”).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Gruber into Kelso in view of Wang and Nazareth since both Kelso in view of Wang and Nazareth and Gruber suggest a practical solution and field of endeavor of removing cells from a cell culture in general and Gruber additionally provides teachings that can be incorporated into Kelso in view of Wang and Nazareth in that editing further comprises directing focused ultrasound waves as to “selectively kill or induce apoptosis in cells having accumulation of the agent associated with the pathological condition, while avoiding removal or destruction of cells that do not present the accumulation” (Gruber: para 10). Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Claim(s) 42 is rejected under 35 U.S.C. 103 as being unpatentable over Kelso in view of Wang and Nazareth as applied to claim 23 above, and further in view of US 20170009252 (Baylink).

As per claim 42, Kelso in view of Wang and Nazareth teaches the method of claim 23, wherein the monoclonal iPSC product (Kelso: See arguments and citations offered in rejecting claim 17 above).

Kelso in view of Wang and Nazareth does not teach transgene-free.

Baylink teaches the monoclonal iPSC product is transgene-free (Baylink: paras 33, 34, 37, 71: generating integration/transgene-free induced pluripotent stem cells from target cells, where the target cells are hematopoietic stem cells or somatic cells; para 32, 78, 80: monoclonal).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Baylink into Kelso in view of Wang and Nazareth since Kelso in view of Wang and Nazareth suggests generating a monoclonal iPSC product in general and Baylink suggests the beneficial use of generating a monoclonal iPSC product wherein the monoclonal iPSC product is transgene free since “transgene-free induced pluripotent stem cells are preferably used to ameliorate potential adverse effects due to retroviral or lentiviral integration, or due to the interference by residual expression of reprogramming factors during differentiation of induced pluripotent stem cells into progenies” (Baylink: para 5) in the analogous art of generating a monoclonal iPSC product. The teachings of Baylink can be incorporated into Kelso in view of Wang and Nazareth in that the monoclonal iPSC product is transgene free. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Claim(s) 46 is rejected under 35 U.S.C. 103 as being unpatentable over Kelso in view of Wang and Nazareth as applied to claim 23 above, and further in view of WO 2016/114438 (Cho).

As per claim 46, Kelso in view of Wang and Nazareth teaches the method of claim 23, wherein the method is performed within a modular bioprocessing system (Kelso: See arguments and citations offered in rejecting claim 1 above).

Kelso in view of Wang and Nazareth does not teach produce a plurality of different monoclonal iPSC products corresponding to a plurality of different subjects. Cho teaches these limitations (Cho: abstract: patients; page 9, paras 12-13: independent BD patients… three BD patients; page 11, para 1: iPSCs derived from BD patients; page 4, para 1: patient-specific; Tables 1-5; Figs. 1, 2, 6a).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Cho into Kelso in view of Wang and Nazareth since Kelso in view of Wang and Nazareth suggests generating an iPSC product in general and Cho suggests the beneficial use of generating an iPSC product wherein multiple iPSC product for multiple subjects as for  “confirming CXCL1 protein concentration in culture supernatant of HPCs from independent BD patients” (Cho: page 9, paras 12-13) in the analogous art of generating an iPSC product. The teachings of Cho can be incorporated into Kelso in view of Wang and Nazareth in that multiple iPSC product for multiple subjects. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662